Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 1-2 have been amended. Claims 1-2 are allowable. Claims 3-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 11/17/2021, is hereby withdrawn and claims 3-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Objections
Claims 1-15 are objected to because of the following informalities: Claims 1-2 should be written to recite “……KXXXGXXPWE, and wherein X is any amino acid”. Claim 3 should be rewritten to recite “A method of killing, damaging or preventing the replication of bacteria comprising administering or applying the bacteriocin of claim 1 to said bacteria”. Claim 4 should be rewritten to recite “The method of claim 3 wherein said bacteria is E. faecium, E. faecalis, E. hirae, S. pseudointermedius and/or S. hemolyticusthe bacteriocin of claim 1 to said subject or patient, or to a part of said subject’s or patient’s body”. Claim 6 should be rewritten to recite “The method of claim 5, wherein said subject or patient is a mammal”. Claim 7 should be rewritten to recite “The method of claim 5, wherein said bacterial infection is an infection on the skin and said bacteriocin is administered topically”. Claim 8 should be rewritten to recite “The method of claim 7, wherein said bacterial infection is caused by E. faecium, E. faecalis and/or S. hemolyticus”. Claim 9 should be rewritten to recite “The method of claim 5, wherein said bacteriocin is provided in a host cell which produces said bacteriocin”. Claim 10 should be rewritten to recite “The method of claim 5, wherein said bacteriocin is co-administered or co-applied with one or more additional antibacterial agents, wherein optionally said bacteriocin is in the form of a composition comprising said bacteriocin and said one more additional antibacterial agents”. Claim 11 should be rewritten to recite “The method of claim 10, wherein said one or more additional antibacterial agents are selected from one or more bacteriocins or antibiotics”. Claim 12 should be rewritten to recite “The method of claim 4, wherein said method is performed in vitro”. Claim 13 should be rewritten to recite “The method of claim 4, wherein the method is for disinfecting or decontaminating an itemwherein the method comprises covering, impregnating, or coating said item with said bacteriocin or applying said bacteriocin to said item, wherein optionally in said method said bacteria are subjected to heating at between 40 and 50°C before, during and/or after administering or applying said bacteriocin”. Claim 14 should be rewritten to recite “The method of claim 13, wherein said item is: i) a medical device, instrument, implement or equipment, a prostheticor a tissue or wound dressing, or ii) a personal health care product”. Claim 15 should be rewritten to recite “The method of claim 14, wherein said personal health care product is toothpaste, mouthwash, skin cream, lotion or spray” see also rejection of claim 14 under 35 U.S.C. 112(b) below).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new rejection.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-2, the phrase “wherein X may be any amino acid” is indefinite. One of ordinary skill would not understand what is encompassed by said phrase, because X, as claimed, can be something other than amino acid. 
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 14, the phrase “or material” is indefinite. The skilled artisan would not know what is encompassed by the term “material”. To overcome this rejection, Applicant should amend the claim to recite “The method of claim 13, wherein said item is: i) a medical device, instrument, implement or equipment, a prostheticor a tissue or wound dressing, or ii) a personal health care product”.
Claims 3-15, which depend from claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658